Order entered May 20, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-21-00166-CV

               PAUL BRADLEY “BRAD” JOWELL, Appellant

                                       V.

                       BIOTE MEDICAL. LLC, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-18668

                                    ORDER

      Before the Court is appellee’s May 19, 2021 motion for an extension of time

to file its brief on the merits. We GRANT the motion and extend the time to June

18, 2021. We caution appellee that further extension requests in this accelerated

appeal will be disfavored.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE